                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 RIYADH NAJEM AL-RABIAH,

        Petitioner,
                                                       Case No. 1:18-cv-520
 v.
                                                       HONORABLE PAUL L. MALONEY
 REBECCA ADDUCCI,

       Respondent.
 ____________________________/


                ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2241. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on October 30, 2018,

recommending that this Court dismiss the petition because it is moot.              The Report and

Recommendation was duly served on the parties. No objections have been filed, see 28 U.S.C. §

636(b)(1), and the Court issues this Order. The Court will also issue a Judgment in this § 2241

proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate

judgment in habeas proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 6) is APPROVED and ADOPTED as the Opinion of the Court and the petition

for habeas corpus relief (ECF No. 1) is DISMISSED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final
order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).




Dated: December 13, 2018                                  /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              2
